APPEAL OF JOANNA LOVETT, EXECUTRIX OF THE ESTATE OF THOMAS J. LOVETT, DECEASED.Lovett v. CommissionerDocket No. 2940.United States Board of Tax Appeals3 B.T.A. 192; 1925 BTA LEXIS 2008; December 1, 1925, Decided Submitted July 1, 1925.  *2008 B. G. Simpich, Esq., for the Commissioner.  Before JAMES, LITTLETON, SMITH, and TRUSSELL.  This is an appeal from the determination of a deficiency in income tax for the year 1923 in the amount of $228.19.  The sole issue is whether the New York State transfer tax is deductible by an estate in determining taxable net income.  FINDINGS OF FACT.  Thomas J. Lovett died a resident of the city of Buffalo, N.Y., prior to the year 1923, and Joanna Lovett was duly appointed executrix of his estate.  During the year 1923 the executrix filed a New York State transfer-tax return upon which was assessed a transfer tax of $5,650.29, which tax was paid by her in the year 1923.  In making the income-tax return for the estate for that year the executrix deducted, as tax paid by the estate, the said amount of $5,650.29, and the Commissioner in the audit of the said return disallowed the said deduction and assessed the deficiency here in issue.  DECISION.  The deficiency determined by the Commissioner is disallowed.  ; Appeal of edgar *2009 .